Linda R. Wooten appeals a district court judgment that granted the government’s petition filed pursuant to 26 U.S.C. § 7602 to enforce two Internal Revenue Service summonses. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. See Fed. R.App. P. 34(a).
The government filed its petition to enforce IRS summonses requiring Wooten to produce documents pertaining to 1997 tax liability for two trusts for which appellant served as trustee. A magistrate judge issued an order to show cause why an order enforcing the summonses should not issue, and Wooten filed a response to the government’s petition. Following a hearing, the magistrate judge recommended that the district court enforce the summonses, and Wooten filed objections. The district court adopted the magistrate judge’s recommendation and entered a judgment granting enforcement of the IRS summonses. Wooten filed a timely notice of appeal.
On appeal, Wooten contends that: (1) the summonses were not properly served; and (2) the matter is moot because she is no longer a trustee of the trusts. The government essentially responds that the district court’s judgment was proper. Upon consideration, we affirm the district court’s judgment for the reasons stated in the magistrate judge’s report and recommendation filed May 15, 2000, and in the district court’s June 8, 2000, order adopting the recommendation. The government established a prima facie case for enforcement of the summonses, see United States v. Powell, 379 U.S. 48, 57-58, 85 S.Ct. 248, 13 L.Ed.2d 112 (1964), and Wooten did not meet her burden of showing that enforcement of the IRS summonses would be an abuse of the district court process or that the summonses were issued in bad faith or for purposes of harassment. See United States v. Will, 671 F.2d 963, 966-67 (6th Cir.1982). Further, Wooten’s claims on appeal are meritless.
Accordingly, the district court’s judgment is affirmed. See Rule 34(j)(2)(C), Rules of the Sixth Circuit.